                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION


 YSLETA DEL SUR PUEBLO, a federally               §
 recognizedsovereign Indian tribe,                §
                                                  §
                Plaintiff                         §
 V.                                               §             EP-17-CV-00162-DCG
                                                  §
 CITY OF EL PASO,                                 §
                                                  §
                Defendant.                        §

             ORDER AMENDING MEMORANDUM OPINION AND ORDER

       On this day, the Court issued a "Memorandum Opinion and Order" (ECF No. 94). The

Court observes that there is a typographical error in this Order. Specifically, on page 20, the

Order states that "IT IS FURTHER ORDERED that all claims asserted by Plaintiff Ysleta Del

Sur Pueblo against Defendant City of El Paso in the above-captioned case are DISMISSED

WITH PREJUDICE", whereas the Court intended the order to state: "DISMISSED WITHOUT

PREJUDICE" as reflected in the "Final Judgment" (ECF No. 95). Accordingly, the

"Memorandum Opinion and Order" (ECF No. 94) is REVISED and AMENDED as follows:

       On page 20,

       "IT IS FURTHER ORDERED that all claims asserted by Plaintiff Ysleta Del Sur

Pueblo against Defendant City of El Paso in the above-captioned case are DISMISSED

WITHOUT PREJUDICE."


       So ORDERED and SIGNED this                 day of January 2020.




                                                      TD C. GUADERHRAMA
                                                 UNITED STATES DISTRICT JUDGE
